DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 6/23/2020.  
Claims 1-10  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 8/30/2021 and 6/23/2020 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (Japanese application JP2017-253457, filed 12/28/2017, PCT application PCT/JP2018/041337, filed 11/7/2018) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0002]) the need to determine the current state or predict the future state of a target through processing series data. So a need exists to organize these human interactions by/through acquiring data, generating data, processing data using the steps of “acquiring series data, generating variable band data,” etc.  Applicant’s system/method/computer readable medium/apparatus is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 7, 9 and 10 is/are directed to the abstract idea of “acquiring data, generating data, processing data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0011]-[0014]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-10 recite an abstract idea.
Claim(s) 1, 7, 9 and 10 is/are directed to the abstract idea of “acquiring data, generating data, processing data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0011]-[0014]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-10 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium/apparatus for performing the steps of “acquiring series data, generating variable band data,” etc., that is “acquiring data, generating data, processing data,” etc. The limitation of “acquiring series data, generating variable band data,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “acquiring series data, generating variable band data,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-10 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium/apparatus for performing the steps of “acquiring series data, generating variable band data,” etc., that is “acquiring data, generating data, processing data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-10 recite an abstract idea.
The claim(s) recite(s) in part, system/method/computer readable medium/apparatus for performing the steps of “acquiring series data, generating variable band data,” etc., that is “acquiring data, generating data, processing data,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-10 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. signal-processing device, data input unit, signal-processing unit, data output unit, computers, processors, networks  (Applicant’s Specification [0031], [0137]-[0139]), etc.) to perform steps of “acquiring series data, generating variable band data,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-10 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. signal-processing device, data input unit, signal-processing unit, data output unit, computers, processors, networks , etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. signal-processing device, data input unit, signal-processing unit, data output unit, computers, processors, networks , etc.). At paragraph(s) [0031], [0137]-[0139], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “signal-processing device, data input unit, signal-processing unit, data output unit, computers, processors, networks ,” etc. to perform the functions of “acquiring series data, generating variable band data,” etc. The recited “signal-processing device, data input unit, signal-processing unit, data output unit, computers, processors, networks ,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-10 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-6 and 8 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-6 and 8 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-6 and 8 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-6 and 8 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Echauz et al. (US 2002/0103512), in view of Osorio et al. (US 2010/0198098).

CLAIM 1  
As per claim 1, Echauz et al. disclose: 
a signal-processing device (Echauz et al., Figure 4) comprising: 
a data acquisition unit (Echauz et al., Figure 4) that acquires series data or data included therein; and 
a data-processing unit that generates variable band data that is data related to a bandwidth of a variable band expressed by a predetermined constant multiple in a positive/negative direction of a variability parameter that is a parameter acquired by application of a time window of a predetermined time length to target series data, which is the acquired series data or series data including the acquired data, after a removal of a moving average and that is a parameter indicating variability of the target series data in the time window (Echauz et al., Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, Figure 11, Figure 12, Figure 17, Figure 18, Figure 20, [0028]-[0048], [0060], [0086] time window, [0126] moving average, [0203] variable length window).


Echauz et al. fail to expressly disclose:
that is a parameter acquired by application of a time window of a predetermined time length to target series data.


However, Osorio et al. teach:
that is a parameter acquired by application of a time window of a predetermined time length to target series data (Osorio et al., Figure 2).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “that is a parameter acquired by application of a time window of a predetermined time length to target series data,” etc. as taught by Osorio et al. within the apparatus as taught by the Echauz et al. with the motivation of providing improved filters, reliability of prediction and spike detection (Osorio et al., [0043], [0049], [0058]).

CLAIM 2   
As per claim 2, Echauz et al. and Osorio et al.
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the data-processing unit performs application of the time window while moving the time window by one piece of data on a time axis of the target series data, calculates the variability parameter in association with an index of the target series data which index is set as a reference of each time window, and generates variable band data indicating a bandwidth, in each time unit of the target series data, of the variable band acquired by multiplication of each of the acquired variability parameters by a predetermined constant in a positive/negative direction while keeping coincidence with the target series data on the time axis (Echauz et al., Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, Figure 11, Figure 12, Figure 17, Figure 18, Figure 20, [0028]-[0048], [0060]).


CLAIM 3   
As per claim 3, Echauz et al. and Osorio et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the variability parameter is expressed by a standard deviation of the target series data, from which the moving average is removed, in the time window (Echauz et al., Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, Figure 11, Figure 12, Figure 17, Figure 18, Figure 20, [0028]-[0048], [0060] , [0086] standard deviation).


CLAIM 4    
As per claim 4, Echauz et al. and Osorio et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein, data included in the target series data is a biological signal, a signal in which a feature of a change appears as a pulse, a signal that does not have a clear periodic feature, or a signal that changes incidentally (Osorio et al., []).


The obviousness of combining the teachings of Osorio et al. with the apparatus as taught by Echauz et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Echauz et al. and Osorio et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein, a collection period of data included in the target series data is equal to or shorter than 2/3 of duration of a time change that is an observation target according to the data (Echauz et al., Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, Figure 11, Figure 12, Figure 17, Figure 18, Figure 20, [0028]-[0048], [0060]).


CLAIM 6    
As per claim 6, Echauz et al. and Osorio et al. 
teach the apparatus of claim 5 and further disclose the limitations of:
further comprising a post-processing unit that performs predetermined post-processing by using the variable band data as information indicating a total amount of a signal after rectification which signal is indicated by the data of the target series data  (Echauz et al., Figure 4, Figure 5, Figure 6, Figure 7, Figure 8, Figure 11, Figure 12, Figure 17, Figure 18, Figure 20, [0028]-[0048], [0060]).


CLAIMS 7-8 
As per claims 7-8, claims 7-8 are directed to a system. Claims 7-8 recite the same or similar limitations as those addressed above for claims 1-6. Claims X-Y are therefore rejected for the same reasons set forth above for claims 1-6.

CLAIM 9 
As per claim 9, claim 9 is directed to a method. Claim X recites the same or similar limitations as those addressed above for claims 1-8. Claim 9 is therefore rejected for the same reasons set forth above for claims 1-8.

CLAIM 10 
As per claim 10, claim 10 is directed to a computer readable medium. Claim 10 recites the same or similar limitations as those addressed above for claims 1-8. Claim 10 is therefore rejected for the same reasons set forth above for claims 1-8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Keenan et al. (US 2005/0240087) disclose a method and system for processing data from ambulatory physiological monitoring.
Mase et al. (US 2013/0043886) disclose a system for measuring a peak frequency of a signal for analyzing conditions of a subject.
Igami (US 2020/0155018) discloses an information processing apparatus, information processing method, and program.
Thompson et al. (Reference U) disclose an open affective platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626